Citation Nr: 9903948	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-44 007	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services rendered on January 23, 1993, at Coastal Bend 
Hospital in Port Aransas, Texas.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to December 
1958 and from December 1959 to January 1961.  He has been 
found incompetent and has a custodian who is acting on his 
behalf.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 determination of 
the VA Medical Administration Service (MAS) at the San 
Antonio, Texas VA Medical Center (VAMC).  A notice of 
disagreement (NOD) with respect to that determination was 
received in May 1993 and the RO issued a statement of the 
case (SOC) later that same month.  A substantive appeal was 
received in June 1993.

The veteran had requested a personal hearing in connection 
with this appeal and a hearing was scheduled in July 1993.  
The veteran and his legal custodian failed to report.    

The Board remanded the case in October 1996 in order to 
afford the veteran's representative the opportunity to 
complete a Statement of Accredited Representation in Appealed 
Case (VA Form 646).  




FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
Coastal Bend Hospital on January 23, 1993.  

2.  At the time of the treatment in question, a permanent 
100percent rating was in effect for the service connected 
schizophrenic reaction, paranoid.  

3.  No argument or evidence has been presented to show that a 
medical emergency existed at the time of the treatment in 
question.  

4.  A VA physician has found that there was not an emergency 
when the veteran was treated on January 23, 1993.


CONCLUSION OF LAW

Payment or reimbursement for expenses incurred at Coastal 
Bend Hospital on January 23, 1993 is not warranted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 23, 1993, the veteran presented to the Emergency 
Room at Coastal Bend Hospital with complaints of severe pain 
in his right arm and shoulder.  The diagnosis was that of 
possible right shoulder bursitis and the veteran was 
discharged that same day, in fair condition.  At the time of 
treatment, a permanent 100 percent rating was in effect for 
the veteran's service-connected schizophrenic reaction, 
paranoid.  There is no indication, nor has it been contended 
by the veteran or his custodian, that this admission was 
authorized by VA. 

In a written statement, the veteran contended that he is 
entitled to reimbursement of these expenses as physicians 
have instructed him to go to the nearest emergency room when 
he suffers pain which is unrelieved by nitroglycerin.  The 
veteran reported that he had undergone heart bypass surgery 
in the past and had been hospitalized for chest and back pain 
on numerous occasions.  He asserted that he went to the 
emergency room on January 23, 1993 because he was 
experiencing pain under his shoulder blade, not relieved by 
nitroglycerin. 

In an April 1993 statement, a VA Chief Medical Officer, who 
is a physician, found that when the veteran was treated on 
January 23, 1993 for severe pain, right shoulder, this was 
not an emergent condition. 

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 
17.120 (1998).  Under the applicable law and regulation (and 
since the veteran is not a participant in a vocational 
rehabilitation program), in order to be entitled to payment 
of unauthorized medical expenses incurred at a private 
hospital, all of the following must be shown:

(a) The treatment was either for an adjudicated service-
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay would have been 
hazardous to the life or health, and

(c) No VA or other Federal facilities were feasibly 
available.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Hayes v. 
Brown, 6 Vet. App. 66 (1993).  

While the first criterion listed above is met, the second is 
not.  A VA physician has found that, at the time of 
treatment, the veteran was not in a medical emergency.  There 
is on medical evidence of record which contradicts this 
medical finding.  As all three requirements for payment or 
reimbursement of unauthorized medical expenses must be 
satisfied, the question of the availability of a VA facility 
does not need to be addressed.

The Board concludes that payment or reimbursement of the 
costs of unauthorized medical serviced rendered on January 
23, 1993, at Coastal Bend Hospital in Port Aransas, Texas, is 
not in order. 


ORDER

The appeal is denied. 



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

